SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXCERPT OF THE MINUTES OF THE BOARD OF DIRECTORS EXTRAORDINARY MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON DECEMBER 26, 2012, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 1. Date: December 26, 2012. 2. Time: 6:00 p.m. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo, SP, via conference call. 4. Attendance: Benjamin Steinbruch (Chairman), Antonio Francisco dos Santos, Fernando Perrone, Yoshiaki Nakano, Jacks Rabinovich, Rubens dos Santos and Claudia Maria Sarti (Secretary of the Board of Directors’ Meeting). 6. Matters discussed: 6.1 - Dividends – The Board of Directors, by unanimous vote of attendees, pursuant to Article 31 of the Company’s Bylaws and Article 204, paragraph 2, of Law 6404/76, approved, as an advance of the mandatory minimum dividend, the payment of dividends to shareholders arising from the profit reserves account – working capital, in the amount of R$300,000,000.00, corresponding to R$0.20576 per outstanding share, not subject to withholding income tax (IRRF), pursuant to legislation in force. The amounts will be paid or credited to shareholders resident in Brazil as of January 7, 2013. As dividends approved hereof are an advance to the minimum mandatory dividend, such approval shall be ratified at the next Annual Shareholders’ Meeting. I hereby certify that the resolutions transcribed herein are faithful to the original minutes filed in the Company’s headquarters. COMPANHIA SIDERÚRGICA NACIONAL Claudia Maria Sarti General Secretary of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 27, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
